Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): December 31, 2008 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction Commission I.R.S. Employer of incorporation File Number Identification No. 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code): (907) 789-4844 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 2.02 Results of Operations and Financial Condition On April 6 , 2009, Alaska Pacific Bancshares, Inc. issued its earnings release for the quarter ended December 31, 2008. A copy of the earnings release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press Release of Alaska Pacific Bancshares, Inc. April 6 , 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: April 6 , 2009 By: /s/Julie M. Pierce Senior Vice President and Chief Financial Officer 3 Exhibit 99.1 4 News Release For Immediate Release ALASKA PACIFIC BANCSHARES, INC. REPORTS FOURTH QUARTER AND ANNUAL EARNINGS FOR 2008 JUNEAU, Alaska, April 6, 2009 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB) (Company), the parent company of Alaska Pacific Bank (Bank), today announced its fourth quarter and annual results for the periods ended December 31, 2008. For the year ended December 31, 2008, the Company reported a net loss of $2.3 million, or $(3.54) per diluted share, after recording a $5.0 million provision for loan losses. This compares to net income of $922,000, or $1.40 per diluted share, after recording a $180,000 provision for loan losses for 2007. For the fourth quarter of 2008, the net loss was $1.0 million, or $(1.59) per diluted share compared to net income of $187,000, or $0.28 per diluted share in the fourth quarter of 2007. The loss in the quarter ended December 31, 2008 was primarily attributable to a provision for loan losses of $1.8 million compared to a provision for loan losses of $45,000 in the comparable quarter of 2007. The allowance for loan losses at December 31, 2008 was $2.7 million, representing 1.59% of total loans outstanding. Total non-accrual loans were $6.1 million at December 31, 2008 compared with $7.1 million at September 30, 2008 and $323,000 at December 31, 2007. In addition, the Banks real estate owned and repossessed assets were $408,000 at December 31, 2008 compared to $362,000 in the previous quarter and zero at December 31, 2007. There was a $3.9 million net loan charge-off for the quarter ended December 31, 2008 compared with $244,000 for the quarter ended September 30, 2008 and $3,000 net loan recovery for the quarter ended December 31, 2007. Net charge-offs for 2008 were $4.1 million compared to $63,000 for 2007. Primarily as a result of these non-accrual loans, interest income decreased $496,000 (15.1%) to $2.8 million for the fourth quarter of 2008 compared to the fourth quarter of 2007. Average interest earning assets increased $16.1 million to $188.9 million for the fourth quarter of 2008 compared to the fourth quarter 2007. The net interest margin on average interest-earning assets for the fourth quarter of 2008 was 4.41% compared with 5.33% in the fourth quarter of 2007. Net interest income decreased $322,000 (3.6%) to $8.8 million in 2008 compared to 2007. While average interest earning assets increased $13.4 million in 2008 compared to 2007, yield on average earning assets declined to 6.56% in 2008 compared to 7.67% in 2007. The net interest margin on average earning assets was 4.76% for 2008 compared with 5.32% in 2007 reflecting the increase in nonperforming assets which continued to pressure the margin in addition to the yield on earning assets which declined more than the cost of funds due to the rapid drop in interest rates. Loans (excluding loans held for sale) were $169.0 million at December 31, 2008, a decrease of $5.4 million, or 3.1% from September 30, 2008, and an increase of $3.5 million, or 2.1% from December 31, 2007. Deposits at December 31, 2008, were $162.2 million, a $15.1 million (8.5%) decrease from September 2008 and a $12.8 million (8.6%) increase from December 31, 2007. Noninterest expense for the fourth quarter of 2008 decreased $31,000 (1.4%) from September 30, 2008 and decreased $33,000 (1.5%) from the quarter ended December 31, 2007. Noninterest expense for 2008 increased $75,000 (0.9%) compared to 2007. The net increase in expense in 2008 is due to higher professional and consulting fees associated with classified loans and higher repossessed asset expense offset by lower compensation and benefits expense. There is no question that 2008 was a frustrating and difficult year for the Bank, stated Craig Dahl, President & CEO. Posting four straight quarters of losses is not something we take lightly and feel that we have done our best to recognize the losses in our portfolio and deal with them. While the core business of the Bank is still sound, there is no question that the nonearning assets and loan losses have taken their toll on income and capital. While the Bank had sufficient capital to address these problems, and continues to maintain capital levels above regulatory limits, the Bank is required under a Memorandum of Understanding with the Office of Thrift Supervision to maintain a higher level of capital. To that end, the Bank felt it prudent to participate in the Treasurys Capital Purchase Program and in February 2009 added $4.78 million to capital, bringing access to total capital over $20 million. We are looking forward to improved performance in 2009 and putting 2008 behind us. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among others, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding the Company's mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. The Companys actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to, the credit risk of lending activities, including changes in the level and trend of loan delinquencies and write-offs; results of examinations by our banking regulators including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses or write-down assets; interest rate fluctuations; economic conditions in the Companys primary market area and other market areas where the collateral for our loans is located; demand for residential, commercial real estate, consumer, and other types of loans; success of new products; competitive conditions between banks and non-bank financial service providers; regulatory and accounting changes; technological factors affecting operations; pricing of products and services; and other risks detailed in the Companys reports filed with the Securities and Exchange Commission, including its Annual Report on Form 10-K for the fiscal year ended December 31, 2008. Accordingly, these factors should be considered in evaluating forward-looking statements, and undue reliance should not be placed on such statements. The Company undertakes no responsibility to update or revise any forward-looking statement. Contact: Julie M. Pierce Craig E. Dahl Senior Vice President and CFO or President and CEO 907-790-5135 907-790-5101 2 Alaska Pacific Bancshares, Inc. Financial Highlights (Unaudited) Year and Fourth Quarter 2008 (dollars in thousands, except per-share amounts) Year Ended December 31, 2008 2007 Condensed Statement of Operations: Interest income $ 12,075 $ 13,078 Interest expense 3,315 3,996 Net interest income 8,760 9,082 Provision for loan losses 5,034 180 Gain on sale of loans 251 311 Other noninterest income 1,091 1,015 Other noninterest expense 8,791 8,716 Net income (loss) before income tax (3,723 ) 1,512 Provision (benefit) for income tax (1,405 ) 590 Net income (loss) $ (2,318 ) $ 922 Earnings (loss) per share: Basic $ (3.54 ) $ 1.45 Diluted (3.54 ) 1.40 Performance Ratios: Return on average equity (13.03 )% 5.09 % Return on average assets (1.19 ) 0.51 Yield on average earning assets 6.56 7.67 Cost of average interest-bearing liabilities 2.30 2.99 Interest rate spread 4.26 4.68 Net interest margin on: Average earning assets 4.76 5.32 Average total assets 4.50 4.99 Efficiency ratio (a) 89.24 86.32 Average balances: Loans $ 174,655 $ 162,575 Earning assets 183,975 170,588 Assets 194,780 181,972 Interest-bearing deposits 129,282 118,369 Total deposits 156,729 144,555 Interest-bearing liabilities 143,893 133,769 Shareholders' equity 17,786 18,119 Average shares outstanding: Basic 654,301 634,647 Diluted 654,301 661,026 3 Three Months Ended December 31, September 30, December 31, 2008 2008 2007 Condensed Statement of Operations: Interest income $ 2,789 $ 3,064 $ 3,285 Interest expense 705 798 982 Net interest income 2,084 2,266 2,303 Provision for loan losses 1,828 1,426 45 Mortgage banking income 40 46 51 Other noninterest income 234 268 253 Noninterest expense 2,203 2,234 2,236 Net income (loss) before income tax (1,673 ) (1,080 ) 326 Provision (benefit) for income tax (634 ) (408 ) 139 Net income (loss) $ (1,039 ) $ (672 ) $ 187 Earnings (loss) per share: Basic $ (1.59 ) $ (1.03 ) $ .29 Diluted $ (1.59 ) $ (1.03 ) .28 Performance Ratios: Return on average equity (24.80 %) (15.28 %) 4.05 % Return on average assets (2.10 ) (1.35 ) 0.41 Yield on average interest-earning assets 5.91 6.50 7.60 Cost of average interest-bearing liabilities 1.92 2.21 2.94 Interest rate spread 3.99 4.29 4.66 Net interest margin on: Average interest-earning assets 4.41 4.81 5.33 Average total assets 4.21 4.54 5.00 Efficiency ratio (a) 95.04 88.16 87.48 Average balances: Loans $ 175,203 $ 178,625 $ 163,965 Interest-earning assets 188,923 188,504 172,825 Assets 198,234 199,602 184,397 Interest-bearing deposits 136,820 132,200 120,434 Total deposits 165,673 163,553 148,761 Interest-bearing liabilities 147,163 144,314 133,577 Shareholders' equity 16,759 17,592 18,473 Average shares outstanding: Basic 654,486 650,428 639,397 Diluted 654,486 650,428 660,636 4 December 31, September 30, December 31, 2008 2008 2007 Balance sheet data: Total assets $ 190,851 $ 206,436 $ 187,482 Loans, before allowance 168,982 174,380 165,506 Loans held for sale 2,586 1,608 2,920 Investment securities 3,243 3,316 3,913 Total deposits 162,175 177,320 149,367 Federal Home Loan Bank advances 10,320 10,391 17,076 Shareholders' equity 16,283 17,235 18,669 Shares outstanding (b) 654,486 654,486 653,009 Book value per share $ 24.88 $ 26.33 $ 28.59 Asset quality: Allowance for loan losses $ 2,688 $ 4,746 $ 1,783 Allowance as a percent of loans 1.59 % 2.72 % 1.08 % Nonaccrual loans $ 6,071 $ 7,067 $ 323 Total nonperforming assets 6,479 7,429 323 Impaired loans 10,685 14,645 1,191 Loan impairments 875 3,218 556 Net charge offs (recoveries) for quarter 3,886 244 (3 ) Net charge offs YTD 4,129 243 63 (a) Noninterest expense, divided by the sum of net interest income and noninterest income, excluding gains on sale of loans or securities. (b) Excludes treasury stock. 5
